UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                                No. 08-1405



HENRY PENN,

                 Plaintiff - Appellant,

          v.


COUNTY OF FAIRFAX,

                 Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    Claude M. Hilton, Senior
District Judge. (1:06-cv-01449-CMH-TCB)


Submitted:    August 14, 2008                 Decided:   August 19, 2008


Before MICHAEL, Circuit Judge, and WILKINS and HAMILTON, Senior
Circuit Judges.


Affirmed by unpublished per curiam opinion.


Henry Penn, Appellant Pro Se. James Edward Wilcox, Jr., Fairfax,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Henry Penn appeals the district court’s order granting

summary judgment in favor of his former employer on his claims

brought   under   the   American    with    Disabilities   Act,   42   U.S.C.

§§ 12101-12213 (2000), and the Family and Medical Leave Act, 29

U.S.C. §§ 2601-2654 (2000).        We review de novo a district court’s

order granting summary judgment and view the facts in the light

most favorable to the nonmoving party.         Bacon v. City of Richmond,

475 F.3d 633, 637 (4th Cir. 2007). Summary judgment is appropriate

when no genuine issue of material fact exists and the moving party

is entitled to judgment as a matter of law.          See Fed. R. Civ. P.

56(c).    Summary judgment will be granted unless a reasonable jury

could return a verdict for the nonmoving party on the evidence

presented.    Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247-48

(1986).

           With these standards in mind, we have reviewed the record

and find no reversible error.          Accordingly, we affirm for the

reasons stated by the district court.          Penn v. County of Fairfax,

No. 1:06-cv-01449-CMH-TCB (E.D. Va. filed Feb. 1, 2008 & entered

Feb. 5, 2008).    We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                                   AFFIRMED




                                    - 2 -